ELD-041                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 10-1660
                                  ___________

 UNITED STATES OF AMERICA; MARY ARNDT, REVENUE OFFICER OF THE
                   INTERNAL REVENUE SERVICE

                                        v.

                              EBERT G. BEEMAN

                                        v.

      GE CLIENT BUSINESS SERVICES; ED PATTISON; KEITH SHERIN

                                Ebert G. Beeman,

                                 Appellant
                   ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                        (W.D. Pa. Civil No. 09-cv-00158)
                 District Judge: Honorable Sean J. McLaughlin
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  July 15, 2010

          Before: CHAGARES, JORDAN AND VANASKIE, Circuit Judges

                          (Opinion filed: July 28, 2010)
                                   _________

                                   OPINION
                                   _________
PER CURIAM

       Ebert Beeman, proceeding pro se, appeals an order of the United States District

Court for the Western District of Pennsylvania enforcing a summons issued by the

Internal Revenue Service (“IRS”), granting summary judgment in favor of the United

States and two Revenue Officers, and dismissing his claims against his former employer.

We will affirm.

       IRS Revenue Officer Ed Pattison issued a summons directing Beeman to produce

certain records and data in connection with an investigation of Beeman’s federal income

tax liability. Alleging that Beeman had failed to fully comply with the summons, the

United States and Revenue Officer Mary Arndt filed a complaint in District Court seeking

to enforce the summons. Beeman filed two documents asserting counterclaims against

Pattison and Arndt and a claim against his former employer, GE Client Business Services

and Keith Sherin. Beeman challenged liens, levies, and/or garnishments that were

imposed against his property and accounts in connection with various tax years.

       Arndt and Pattison moved for summary judgment on Beeman’s claims and GE

Client Business Services and Sherin moved to dismiss them. The District Court granted

these motions and ordered Beeman to comply with the IRS summons insofar as it relates

to the years ending December 31, 2000 and December 31, 2001. This appeal followed.

       As further discussed in the District Court’s decision, the record reflects that

Pattison was assigned to Beeman’s case in 2007 and that, at that time, the IRS held a lien



                                              2
against Beeman in the amount of $1,729,371.71. Beeman’s case involved unfiled income

tax returns for the years 2000, 2001, 2002, 2005, and 2006, and unpaid income taxes for

the years 1994, 1995, 1996, 1997, 2003, and 2004. In 2008, Beeman filed tax returns for

2002, 2005, 2006 but he did not pay his tax liabilities. Pattison filed two notices of

federal tax liens in connection with these tax returns, which were provided to Beeman.

       In 2009, Beeman’s case was reassigned to Arndt. Arndt determined that, with the

exception of 2002, Beeman had been issued two final notices of intent to levy in

connection with the years that he had unpaid tax liabilities and that Beeman had not

submitted a collection due process appeal. Arndt issued a final notice of intent to levy

related to Beeman’s 2002 income tax liability. Arndt also determined that Beeman had

requested a collection due process hearing in connection with the tax lien notice related to

tax year 2002 and forwarded that request to the Appeals Office. Finally, Arndt issued a

notice of levy on wages, salary and other income to GE Client Business Services in order

to attach Beeman’s pension benefits. This levy was related to the unpaid income tax

liabilities for tax years 1994-1997 and 2003-2006, and totaled $2,068,600.43.

       In his claim against Pattison and Arndt, Beeman argued that the liens and levies

are unlawful because the notices of liens had not been approved by the District Court.

We agree with the District Court that the statutory provisions applicable to the imposition

of liens and levies by the IRS do not require such approval. See 26 U.S.C. §§ 6320, 6330,

6331. Because Beeman’s claim lacked merit, the District Court properly granted



                                              3
summary judgment in favor of Pattison and Arndt.1

       We also conclude that the District Court properly dismissed Beeman’s claim

against GE Client Business Services and Keith Sherin, Beeman’s former employer, for

their acts in complying with the levy. As noted by the District Court, under 26 U.S.C.

§ 6332(e), third parties are discharged from liability to a delinquent taxpayer for

complying with the terms of an IRS levy. See Moore v. General Motors Pension Plans,

91 F.3d 848, 851 (7th Cir. 1996) (per curiam) (holding bank was immune from liability

under § 6332(e) for surrendering property in compliance with an IRS notice of levy).

       Finally, the District Court did not err in ordering Beeman to comply with the IRS

summons. The United States and Arndt submitted Pattison’s affidavit, which established

that he had been investigating Beeman’s tax liability, that the information sought was

relevant to the investigation, that the IRS did not already have the information, and that

the IRS complied with the requisite administrative steps in issuing the summons. See

United States v. Rockwell Int’l, 897 F.2d 1255, 1262 (3d Cir. 1990) (setting forth prima

facie showing Government must make before a summons can be enforced). Beeman did

not attest to facts demonstrating an issue of fact or advance a legal defense to the

summons. The District Court also afforded Beeman an opportunity to offer a defense to

the complaint at a hearing and he failed to do so.


   1
   The District Court also properly rejected Beeman’s argument that the motion for
summary judgment filed by Arndt and Pattison could not be granted because the motion
was untimely filed.

                                              4
       Accordingly, because this appeal does not raise a substantial question, we will

affirm the District Court’s order.